Kincheloe, Judge:
This appeal to reappraisement involves the proper dutiable value of certain etchings imported from Paris, France.
At the hearing, the case was submitted for decision on the following set of facts, which were agreed to by counsel for the respective parties:
(1) That the proper basis of appraisement for the instant merchandise is cost of production, as such value is defined in section 402 (f) of the Tariff Act of 1930.
(2) That such cost of production is the invoice prices for the items in question, plus the cost of paintings, the cost of plates, ahd the cost of signatures; plus 10 per centum for general expenses and 8 per centum for profit; and plus packing in the amount as set forth on the invoice.
(3) That the costs of paintings, plates, and signatures, are as follows:
Cost of paintings Cost of plates Cost of signatures Item

Francs Francs Francs

500 850 250 5,000 “Route Ombragee”_
500 850 250 5,000 “en ete”.
500 850 250 5,000 “Le Torrente”_
500 850 250 5,000 “Dans la Vallee”_
250 850 250 5,000 “La Mare”.
250 850 250 5,000 “Matinee d’Automne”
325 275 6.500 “Eclaircie en Eoret”_
325 275 5.500 “Gai matin”_
325 275 5,500 “Moulin”.
325 275 5,500 “En foret”.
325 275 6,600 “Eerme”.....
325 275 5,500 “Dans la Vallee”_
*662On the conceded facts, I find as matter of law that the proper dutiable value of the etchings in question is the cost of production therefor, as such value is defined in said section 402 (f); and that such cost of production of the items in question is as follows, plus 10 per centum for general expenses, and 8 per centum for profit, and plus packing in the amount set forth on the invoice:
Items Total price Items Total price

Francs Francs

6,000 “Route Ombragee”_ 6,413. 00 5.500 “Eclaircie en Foret” 2,053.75
6,000 “En ete”.. 5,413.00 6.500 “Gai matin”. 2,053.75
6,000 “Le Torrente”.. 5,413.00 5.500 “Moulin”,.. 2,053.75
6,000 “Dans la Vallee”. 5,413.00 5,500 “En foret”. 2,053.75
6,000 “La Mare”.. 6,163.00 5,500 “Ferme”_ 2,053. 75
6,000 “Matinee d’Automne” 6,163.00 5,500 “Dans la Vallee”.,. 2,053. 75
Judgment will be rendered accordingly.